UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 00-4129
RUSSELL LEE MCBEE,
             Defendant-Appellant.
                                       
UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 00-4130
LORI ANN DENISE MCBEE,
              Defendant-Appellant.
                                       
           Appeals from the United States District Court
       for the Eastern District of North Carolina, at Raleigh.
                W. Earl Britt, Senior District Judge.
                          (CR-99-18-BR)

                  Submitted: September 14, 2000
                      Decided: October 18, 2000

      Before MOTZ, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


                             COUNSEL

Thomas K. Maher, RUDOLF, MAHER, WIDENHOUSE &
FIALKO, Chapel Hill, North Carolina; Joseph E. Zeszotarski, Jr.,
2                      UNITED STATES v. MCBEE

POYNER & SPRUILL, L.L.P., Raleigh, North Carolina, for Appel-
lants. Janice McKenzie Cole, United States Attorney, Anne M. Hayes,
Assistant United States Attorney, Raleigh, North Carolina, for Appel-
lee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Russell Lee McBee was convicted by a jury of two counts of fel-
ony child abuse in violation of N.C. Gen. Stat. § 14-318.4(a) (1993)
as assimilated by 18 U.S.C.A. § 13 (West 2000), one count of second
degree murder in violation of 18 U.S.C. § 1111 (1994), one count of
assault on a child under the age of 16 in violation of 18 U.S.C.A.
§ 113 (West 2000), and one count of contributing to the delinquency
and neglect of a minor in violation of N.C. Gen. Stat. § 14-316.1
(1993) as assimilated by 18 U.S.C.A. §§ 13 and 2 (West 2000). Rus-
sell Lee’s wife, Lori Ann Denise McBee, was convicted by a jury of
one count of misprision of a felony in violation of 18 U.S.C. § 4
(1994), one count of involuntary manslaughter in violation of 18
U.S.C. § 1112 (1994), one count of misdemeanor child abuse in viola-
tion of N.C. Gen. Stat. § 14-318.2 (1993) as assimilated by 18 U.S.C.
§ 13, and one count of contributing to the delinquency of a minor in
violation of N.C. Gen. Stat. § 14-316.1 as assimilated by 18 U.S.C.
§§ 13 and 2. The convictions arose out of the injuries and death suf-
fered by their infant child, Di’Shawna.

   On appeal, Russell Lee McBee contends that: (1) the evidence was
insufficient to sustain his convictions; (2) the district court erred by
not instructing the jury to not consider evidence of a slide which
allegedly created the inference that Di’Shawna’s fatal injury was
caused by a man; and (3) the court committed plain error by permit-
ting testimony regarding his temper. Lori Ann Denise McBee con-
                       UNITED STATES v. MCBEE                          3

tends that the evidence was insufficient to sustain her conviction for
involuntary manslaughter and misprision of a felony. Finding no
reversible error, we affirm.

   A jury verdict must be upheld if there exists substantial evidence
to support it, viewing the evidence in the light most favorable to the
government. See Glasser v. United States, 315 U.S. 60, 80 (1942).
"[S]ubstantial evidence is evidence that a reasonable finder of fact
could accept as adequate and sufficient to support a conclusion of a
defendant’s guilt beyond a reasonable doubt." United States v. Bur-
gos, 94 F.3d 849, 862 (4th Cir. 1996) (en banc). We find that the
McBees’ convictions were supported by substantial evidence.

   Insofar as Russell Lee McBee contends that the district court erred
with respect to a slide, we find that the court did not abuse its discre-
tion by not instructing the jury to disregard the slide and the testimony
coinciding with the slide. See United States v. Rhynes, 206 F.3d 349,
368 (4th Cir. 1999), cert. denied, ___ U.S. ___ , 68 U.S.L.W. 3748
(U.S. June 5, 2000) (No. 99-9386). We also find that the district court
did not commit plain error when it admitted brief testimony concern-
ing Russell Lee McBee’s attitude during a telephone conversation.
See Fed. R. Crim. P. 52(b); United States v. Olano, 507 U.S. 725,
731-32 (1993).

  Accordingly, we affirm the convictions and sentences. We dispense
with oral argument because the facts and legal contentions are ade-
quately presented in the materials before the court and argument
would not aid in the decisional process.

                                                            AFFIRMED